DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b)(I)(C).

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1: The claim is objected to because they include reference characters which are not enclosed within parentheses. See reference character “M” in the second-to-last line. By contrast, see claim 20: “input material (M).” Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). In line 3, Applicant is respectfully advised to amend “introducing input material in fragmented form” to “introducing input material M in fragmented form” to associate the symbol “M” with the “input material” at the first recitation of the term. See, for example, claim 12, lines 1-2: “the input material M.” In line 4, Applicant is respectfully advised to fully state the names of the claim elements (i.e., an upper end-wall section and a lower end-wall section). 

Claims 2-18: Applicant is respectfully advised to reference a prior claim using a lowercase “c.” See claim 20.
Claim 2: Applicant is respectfully advised to amend “the inner surface” (lines 2-3) to “an inner surface” since a clear antecedent is not present.
Claim 4: In lines 2-3, “the supplied gas” appears to be a misstatement of “the heated inert gas” in view of the antecedent found in claim 1, line 5. In line 4, “the outlet means” appears to be a misstatement of “the gas outlet means.” See claim 1.
Claim 5: The claim lacks a period, and appears to conclude with a comma and an “and” that are both superfluous. In addition, since there is no antecedent for “the outlet surfaces . . . arranged next to each other,” Applicant is respectfully advised to amend the claim to “the outlet surfaces . . ., wherein the outlet surfaces are arranged next to each other,” or similar.
Claim 7: In line 2, “the gas” in line 3 appears to be a misstatement of “the heated inert gas.” In line 4, “the inner surface (111)” appears to be a misstatement of “an inner surface (111.1).” See claim 2.
Claim 8: Since there is no direct antecedent for “the flow of gas that is supplied to the gas distribution pipe,” Applicant is respectfully advised to amend this limitation to use terms previously appearing in the claims where possible, e.g., “wherein the supplying of the heated inert gas to the gas distribution pipe” or similar. In line 2, due to the lack of antecedence, Applicant is respectfully advised to amend “redirected during the period” to “redirected during a period.”
Claim 9: In line 4, “the gas” appears to be a misstatement of “the heated inert gas.” In the last line, “the inner surface (111)” appears to be a misstatement of “an inner surface (111.1).”

Claim 11: In line 3, “a gas distribution pipe” appears to be a misstatement of “the gas distribution pipe.” In addition, the claim ends with a comma rather than a period.
Claim 12: In line 1, “the gas” appears to be a misstatement of “the heated inert gas.” Applicant is respectfully advised to amend other instances of “gas” to reflect the antecedent. In line 2, “gas inlet means” appears to be a misstatement of “the gas inlet means.” In line 2, Applicant is respectfully advised to amend the claim so that the new claim element (“an inlet wall surface”) is introduced as such so that an antecedent is not implied (e.g., through the gas inlet means (120), wherein the gas inlet means comprises an inlet wall surface).
Claim 13: In line 1, “the flow of gas” appears to be a misstatement of “the flow of the heated inert gas.” In line 2, “the inlet wall (150)” appears to be a misstatement of “the inlet wall surface (150).” In lines 2-3, “the period” appears to be a misstatement of “a period.”
Claim 14: Applicant is respectfully advised to amend references to “the gas” to reflect the antecedent of “heated inert gas.” In line 4, “and lower end-wall section” appears to be a misstatement of “and the lower end-wall section.” In line 5, “the surrounding peripheral surface” appears to be a misstatement of “a surrounding peripheral surface.”
Claim 15: In line 1, as with claim 13, “the flow of gas” appears to be a misstatement of “the flow of the heated inert gas.” In lines 1-2, “the inlet wall surface” appears to be a typographical error for “the inlet surface.” See claim 14, line 3. In line 2, “the period” appears to be a misstatement of “a period.”
Claim 16: Applicant is respectfully advised to amend references to “gas” to reflect the antecedent of “heated inert gas.”

Claim 18: Applicant is respectfully advised to amend references to “gas” to reflect the antecedent of “heated inert gas.” In line 2, Applicant is respectfully advised to amend “penetration of input material M into the inlet means” to “penetration of the input material M into the gas inlet means.”
Claim 19: Applicant is respectfully advised to amend “introducing input material in fragmented form” to “introducing input material M in fragmented form” to associate the symbol “M” with the “input material” at the first recitation of the term. See also line 6. In line 4, Applicant is respectfully advised to fully state the names of the claim elements (i.e., an upper end-wall section and a lower end-wall section). In the last clause, Applicant is respectfully advised to amend references to “gas” to reflect the antecedent of “heated inert gas.”
Claim 20: Applicant is respectfully advised to amend references to “gas” to reflect the antecedent of “heated inert gas.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “gas inlet means” (claims 1 and 19) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “gas inlet . . . configured to supply the heated inert gas (101) into the chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: lower inlet means 104.1, upper inlet means 122.2 (Fig. 1; [0050]), and openings 155 (inlet wall surface 150 (Fig. 3; [0058]).
Claim limitation “gas outlet means” (claims 1 and 19) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “leading pyrolysis gas (107) out of the chamber through” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: gas outlet pipe 195 (Fig. 5; [0063]) and gas outlet units 160 (Fig. 6; [0033]).

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: valves ([0077]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites, “the gas inlet means (120) comprises (a) openings (125, 146, 155)” (line 9) and “at least one inlet unit (122.1, 122.2) upon which the openings are located” (line 12). Since the features represented by reference characters 146 and 155 are not the same structures as the inlet units 122.1 and 122.2, it is unclear how “the openings” of line 9 can be located on the at least one inlet unit of line 12. Line 15 also references openings that are not located on the at least one inlet unit, and 
In line 14, the claim recites “the inlet pipes.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “
Claims 2-18 are rejected because of their dependence from claim 1. 
Claim 3: In lines 2-3, the claim recites “the compartment.” There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, this limitation will be interpreted as “a compartment.”
Claim 9: In line 5, “the openings (146)” is indefinite for the same reasons as discussed in regard to claim 1. For the purposes of examination only, this limitation will be interpreted as explicitly referencing a portion or a subset of “the openings.” In addition, the lack of an article such as “the” before “gas inlet means” raises indefiniteness issues since the previous recitation is not clearly acknowledged. For the purposes of examination only, the claim will be interpreted as reciting “introduced into the chamber through a portion (146) of the openings of thegas inlet means (120)” or similar.
Claim 12: In line 5, “that demonstrates openings (155) through which gas flows” does not appear to acknowledge the antecedent of claim 1, and so it is indefinite for the same reasons as discussed in regard to claim 1. For the purposes of examination only, this limitation will be interpreted as explicitly referencing a portion or a subset of “the openings.” 
Claim 14: Lines 4-5 recite, “the complete inner surface and lower end-wall section of the jacket.” However, claim 1 recites, “a chamber (110) which is limited by a jacket (111) and upper and lower end-
Claim 19: In lines 15-16, the claim recites, “at least one opening (146) through which the heated inert gas (101) can be supplied.” However, in the last clause, the claim recites, “across the openings (125, 146, 155, 185) through which gas flows.” Therefore, openings 125, 155, and 185 lack sufficient antecedent basis. For the purposes of examination only, all reference characters for the “openings” will be interpreted as recited upon the first recitation of the “openings.”
Claim 20 is rejected because of its dependence from claim 19.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method for the recycling of carbon and hydrocarbon compounds from organic input material through pyrolysis comprising the steps of:
introducing input material in fragmented form into a reactor comprising a chamber which is limited by a jacket and upper and lower end-wall sections,
supplying, through gas inlet means, heated inert gas (101) to the chamber for the pyrolysis treatment of the input material, and
leading pyrolysis gas out of the chamber through gas outlet means,
wherein:

the openings through which the heated inert gas flows have a collective open area less than a cross-sectional area of the inlet pipes, and 
a fall in pressure dP is generated across the openings  through which gas flows during the supply of gas that exceeds the fall in pressure dM of the gas across the input material M that has been introduced into the chamber (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for the recycling of carbon and hydrocarbon compounds from organic input material through pyrolysis, said method comprising the steps of:
introducing input material in fragmented form into a reactor comprising a chamber which is limited by a jacket and upper and lower end-wall sections,
supplying, through gas inlet means, heated inert gas to the chamber for the pyrolysis treatment of the input material, and
leading pyrolysis gas out of the chamber through gas outlet means,
wherein:
the chamber demonstrates a bottom plate configured to support the input material,
the bottom plate has an internal peripheral edge  that surrounds the lower end of a gas distribution pipe and an external peripheral edge connected to the inner surface of the jacket, and a compartment formed between the lower end-wall section and the bottom plate,
the bottom plate comprises the gas inlet means comprising at least one opening through which the heated inert gas can be supplied into the chamber,
the at least one opening through which the heated inert gas flows has a total open area less than a cross-sectional area of the inlet pipes, and
a fall in pressure dP is generated across the openings through which gas flows during the supply of gas that exceeds the fall in pressure dM of the gas across the input material M that has been introduced into the chamber (claim 19) is considered to define patentable subject matter over the prior art.
The nearest prior art is regarded to be over Ershag (US 8,419,812 B2). Ershag discloses a reactor for pyrolysis (Abstract) comprising (referencing Fig. 1) a reactor 1 (col. 3, line 39) into which fragmented material is introduced (col. 1, lines 28-29; col. 3, line 56); an inlet 9 for heated inert gas (col. 4, lines 41-42; col. 5, line 67) which flows through inlet pipes 30 (col. 4, line 57) and through a distribution pipe 31 which extends like a tower into the chamber (col. 4, lines 49-51) in order to supply heat to the reactor (col. 2, lines 47-50) through openings (col. 5, lines 30-33: perforations), and an outlet 10 having outlet means 70 (i.e. gas outlets) (col. 7, lines 5-6). However, Ershag teaches that a total or sum outlet area normally essentially corresponds to cross-sectional area of inlet pipes 30:1-30:n connected to an inlet unit such that gas can be led without significant resistance in a radial direction out into the reactor chamber to avoid problems with a large fall in a pressure of gas that is led axially through the chamber (col. 5, lines 1-4, 14-16), so Ershag does not teach or suggest that the openings through which the heated inert gas flows has a total open area less than a cross-sectional area of the inlet pipes, or that a fall in pressure dP is generated across the openings through which gas flows during the supply of gas that exceeds the fall in pressure dM of the gas across the input material M that has been introduced into the chamber. 
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772